15‐4077‐cv   
     Estate of Ernest Gottdiener et al. v. Bayrock Group, LLC, et al. 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 
     IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.    WHEN CITING 
     A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A 
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
     CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY 
     PARTY NOT REPRESENTED BY COUNSEL.     
                                                                                 
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3   City of New York, on the 30th day of January, two thousand seventeen. 
 4    
 5          PRESENT:  REENA RAGGI, 
 6                           DENNY CHIN, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          ESTATE OF ERNEST GOTTDIENER, ESTATE   
11          OF JUDIT GOTTDIENER, ERVIN TAUSKY,   
12          SUAN INVESTMENTS, 
13           
14                                           Plaintiffs‐Appellants, 
15    
16          FREDERICK MARTIN OBERLANDER, 
17                            
18                                           Movant‐Appellant, 
19    
20          J. KRISS, J. KRISS, for BAYROCK MERRIMAC 
21          LLC, MICHAEL EJEKAM, MICHAEL EJEKAM, 
22          for BAYROCK MERRIMAC LLC, BAYROCK 
23          GROUP, LLC, BAYROCK WHITESTONE, LLC, 
24          BAYROCK CAMELBACK, LLC, 

                                                           1
 1                              Plaintiffs, 
 2                        
 3                       v.                                               No. 15‐4077‐cv 
 4                                                                     
 5   BAYROCK GROUP, LLC, TEVFIK ARIF, JULIUS 
 6   SCHWARZ, BRIAN HALBERG, SALVATORE 
 7   LAURIA, ALEX SALOMON, JERRY WEINRICH, 
 8   NIXON PEABODY, LLP, ROBERTS & 
 9   HOLLAND, LLP, MARTIN DOMB, CRAIG H. 
10   BROWN, BAYROCK WHITESTONE, LLC, 
11   DUVAL & STACHENFELD, LLP, BRUCE 
12   STACHENFELD, MORGAN LEWIS & BOCKIUS, 
13   LLP, DAVID GRANIN, NATIONAL UNION 
14   FIRE INSURANCE COMPANY OF 
15   PITTSBURGH, PENNSYLVANIA, ADAM B. 
16   GILBERT, BAYROCK SPRING STREET, LLC, 
17   BAYROCK MERRIMAC, LLC, SATTERLEE 
18   STEPHENS BURKE & BURKE, LLP, BEYS STEIN 
19   & MOBARGHA, LLP, ELLIOT PISEM, 
20   MICHAEL SAMUELS, MEL DOGAN, JOHN 
21   DOES 1‐100, BAYROCK CAMELBACK, LLC, 
22   BAYROCK GROUP, INC., TAMIR SAPIR, ALEX 
23   SAPIR, SAPIR DOES 1 THROUGH 100, WALTER 
24   SAURACK, KELLY ANNE MOORE, NADER 
25   MOBARGHA, MICHAEL PETROS BEYS, 
26   LENDER INVESTOR JOHN DOES 1‐100, FELIX 
27   SATER, SALOMON & COMPANY, P.C., 
28   AKERMAN SENTERFITT, LLP, 
29    
30                                    Defendants‐Appellees. 
31   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
32    
33   FOR PLAINTIFFS‐APPELLANTS:  FREDERICK M. OBERLANDER, The Law 
34                                                     Office of Frederick M. Oberlander, 
35                                                     P.C., Montauk, NY. 
36    
37   FOR DEFENDANTS‐APPELLEES:  ROBERT S. WOLF, Moses & Singer LLP, 
38                                                     New York, NY. 
39    

                                           2
 1         Appeal from a judgment of the United States District Court for the 
 2   Southern District of New York (Lorna G. Schofield, Judge). 
 3         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
 4   AND DECREED that the judgment of the District Court is AFFIRMED. 
 5         Plaintiffs‐appellees, along with their counsel, appeal from the vacatur of 
 6   their notice of voluntary dismissal without prejudice, and the simultaneous 
 7   dismissal of their action with prejudice, as well as from the prior denials of (1) 
 8   their motion to remand to state court and (2) their motion to stay proceedings 
 9   pending emergency hearings regarding witness tampering.    This is the third 
10   federal court action commenced by plaintiffs and their counsel relating to 
11   allegations that Felix Sater engaged in a fraudulent conspiracy in violation of the 
12   Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq., or 
13   related state fraud claims.    See Kriss et al. v. BayRock Group LLC et al., 
14   1:10‐cv‐3959‐LGS‐FM (S.D.N.Y.) (filed May 10, 2010); Estate of Gottdiener v. Sater, 
15   35 F. Supp. 3d 386 (S.D.N.Y.), on reconsideration, 35 F. Supp. 3d 402 (S.D.N.Y. 
16   2014), aff’d, 602 F. App’x 552 (2d Cir. 2015); Kriss et al. v. BayRock Group LLC et 
17   al., 1:13‐cv‐3905‐LGS (S.D.N.Y.) (filed June 7, 2013).    We assume the parties’ 
18   familiarity with the facts and record of the prior proceedings, to which we refer 
19   only as necessary to explain our decision to affirm. 
20         Rule 41 of the Federal Rules of Civil Procedure provides that “[a] plaintiff 
21   may dismiss an action without a court order by filing a notice of dismissal before 
22   the opposing party serves either an answer or a motion for summary judgment.”   
23   Fed. R. Civ. P. 41(a)(1)(A)(i).    The Rule “presupposes that the opposing party can 
24   file both” an answer and a motion for summary judgment. ISC Holding AG v. 
25   Nobel Biocare Fin. AG, 688 F.3d 98, 112 (2d Cir. 2012).    We have recognized that 
26   vacatur of a notice of voluntary dismissal may be appropriate in certain 

                                               3
 1   “extreme” circumstances, where “the purpose of Rule 41(a)(1)[(A)](i) would be 
 2   better served by abandoning a literal interpretation” of it.    Thorp v. Scarne, 599 
 3   F.2d 1169, 1176 (2d Cir. 1979); see Johnson Chem. Co. v. Home Care Prods., Inc., 
 4   823 F.2d 28, 30‐31 (2d Cir. 1987) (concluding that the fact that a preliminary 
 5   injunction hearing had been held in the case was not sufficiently “extreme” to 
 6   warrant vacatur of the plaintiff’s voluntary dismissal), abrogated on other 
 7   grounds by Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990).     
 8         Taken together, the facts, procedural history, and other circumstances 
 9   relevant to this case (including sanctions imposed on appellants’ counsel and 
10   referrals by a district court to the United States Attorney for the Eastern District of 
11   New York for investigation of counsel’s potential violations of federal criminal 
12   law) are, to say the least, extreme.    We identify no error in the District Court’s 
13   decision to vacate the appellants’ Rule 41(a) dismissal or its subsequent decision 
14   to dismiss the case with prejudice under Rule 41(b).         
15         We have considered all of the appellant’s remaining arguments and 
16   conclude that they are without merit.    For the foregoing reasons, the judgment of 
17   the District Court is AFFIRMED. 
18                                                  FOR THE COURT: 
19                                                  Catherine O=Hagan Wolfe, Clerk of Court 




                                                4